Title: To James Madison from Robert Power, 20 July 1803 (Abstract)
From: Power, Robert
To: Madison, James


20 July 1803, Tenerife. Was authorized by McElroy to act as U.S. consul in his absence. Has received JM’s 9 Apr. circular and will “do all in [his] power to enforce a punctual execution of the laws.” Believes, however, that Spanish law forbids a person’s acting as agent “unless he be officially named by the ruling power of the government he is to represent, & his nomination be confirmed by the king of Spain.” Applied to the governor for permission to act as U.S. consul but was refused. Requests a formal appointment as vice-consul; speaks both French and Spanish fluently. Lists several New York merchants as references: LeRoy, Bayard & McEvers, Henry Cheriot, Edward Goold & Son, William Hill, Robert Lenox, and George Barnewall.
 

   
   RC (DNA: RG 59, CD, Tenerife, vol. 1). 2 pp.; docketed by Wagner as received 29 Aug. with the notation: “N. B. The usage in Spain respecting Consular Agents is the reverse of what is within stated.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

